PER CURIAM.
Defendant Napoleon Arango was conviet-ed for the crime of second degree murder, *206for which he was sentenced to thirty years imprisonment, and for the crime of possession of a firearm while engaged in a criminal offense, for which he was sentenced to fifteen years imprisonment. He has appealed both convictions.
With regard to the conviction for second degree murder, we hold that no error has been demonstrated in any of the points raised by the defendant.
Neither is there error demonstrated with regard to the conviction for possession of a firearm while engaged in a criminal offense. However it was improper to sentence the defendant for the firearm possession charge which, on the facts of this case, is a lesser-included offense of second degree murder. State v. Monroe, 406 So.2d 1115 (Fla.1981); State v. Hegstrom, 401 So.2d 1343 (Fla.1981).
The conviction and sentence for second degree murder and the conviction for possession of a firearm while engaged in a criminal offense are affirmed, but the sentence for possession of a firearm while engaged in a criminal offense is hereby reversed and the cause is remanded with instructions to vacate the sentence for firearm possession.